            Case 3:13-cv-00248-RCJ-WGC Document 64 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   TERRY D. DIXON,
                                                          Case No. 3:13-cv-00248-RJC-WGC
11           Petitioner,
                                                              ORDER GRANTING UNOPPOSED
12    vs.                                                  MOTION FOR ENLARGEMENT OF TIME
                                                            TO FILE RESPONSE TO MOTION FOR
13   RENEE BAKER, et al.,                                        DISCOVERY (ECF NO. 62)
14           Respondents.                                                (FIRST REQUEST)
15

16          Respondents move this Court for an enlargement of time of one week from the current due date

17   of July 22, 2021, up to an including July 29, 2021, in which to file their response to Dixon’s motion for

18   discovery (ECF No. 62). This Motion is made pursuant to FED. R. CIV. P. 6(b) and Rule 6-1 of the Local

19   Rules of Practice and is based upon the attached declaration of counsel. This is the first enlargement of

20   time sought by Respondents to file the response, and the request is brought in good faith and not for the

21   purpose of delay.

22          DATED July 22, 2021.

23                                                Submitted by:

24                                                AARON D. FORD
                                                  Attorney General
25
                                                  By:      /s/ Jessica Perlick
26                                                      Jessica Perlick (Bar. No. 13218)
                                                        Senior Deputy Attorney General
27

28



                                                   Page 1 of 3
            Case 3:13-cv-00248-RCJ-WGC Document 64 Filed 07/26/21 Page 2 of 2


 1                                 DECLARATION OF JESSICA PERLICK

 2   STATE OF NEVADA )
                     ) ss:
 3   COUNTY OF CLARK )
 4           I, JESSICA PERLICK, being first duly sworn under oath, deposes and states as follows:

 5           1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am

 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have

 7   been assigned to represent Respondents in Terry D. Dixon v. Renee Baker, et al., Case No. 3:13-cv-

 8   00248-RJC-WGC, and as such, have personal knowledge of the matters contained herein.

 9           2.      The deadline to file Respondents’ response to Dixon’s motion for discovery (ECF No. 62)

10   is July 22, 2021.

11           3.      I have been unable with due diligence to complete the response herein. When Dixon filed

12   his motion, I was working through administrative tasks related to the internal transfer of a colleague,

13   including participation in interviews for the open position over the course of the last week. During this

14   time, I have also been working on a supplemental answer in Bollinger v. Gittere, 2:98-cv-01263 (capital

15   case); and a response to a petition in Elliott v. Russell, 3:20-cv-00529.

16           4.      Additionally, my supervisor went on medical leave yesterday, and I am assisting with

17   coverage in her absence. After receiving an adverse order in a colleague’s case, this coverage included

18   coordinating our internal procedures, which takes significant time and attention. As a result, I was unable

19   to complete the response to Dixon’s motion for discovery, and respectfully request a brief extension in

20   which to do so.

21           5.      I have communicated with counsel for Dixon, and she indicated that she does not object

22   to this brief extension.

23           6.      For the foregoing reasons, I respectfully request an enlargement of time of one week, up

24   to an including July 29, 2021, in which to file the response to Dixon’s motion for discovery (ECF No.

25   62).

26           Executed on July 22, 2021.

27     IT IS SO ORDERED.                                        /s/ Jessica Perlick
                                                           Jessica Perlick (Bar No. 13218)
28                                                         Senior Deputy Attorney General
       ______________________________
       ROBERT C. JONES
       United States District Judge

       DATED: July 26, 2021.                         Page 2 of 3
